     Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT FOil'
                        THE SOUTHERN DISTRICT OF GEORSI^J[jL >7 py .
                                     SAVANNAH DIVISION                                 ^
                                                                 CLERK
UNITED STATES OF AMERICA
                                                                      SO- oisfWir
V.                                                         CASE NO. CR408-089


AHMAD RASHAAD FERGUSON,

      Defendant.




                                           ORDER


      Before      the    Court       is     Defendant      Ahmad     Rashaad      Ferguson's

Motion for Compassionate Release (Doc. 109) and Amended Motion

for Compassionate Release and Motion for Reduction in Sentence

(Doc. Ill). The Government has responded in opposition to both

of   Defendant's        motions.       (Docs.       110,     112.) For      the   following

reasons. Defendant's motions (Docs. 109, 111) are DISMISSED.

                                           BACKGROUND


      On   August       6,    2008,    Defendant      Ferguson       pleaded      guilty to

distribution      of 5 grams or              more    of cocaine       base     (crack), in

violation    of    21    U.S.C.       §§    841(a)(1)      and   (b)(1)(B).       (Doc.    20;

Doc. 28.) Defendant was sentenced to 120 months' imprisonment,

followed    by      5        years     of     supervised         release.      (Doc.       28.)

Defendant's       supervision          commenced        in     May    2017     (Doc.       59),

however,    in      October          2019,     the    Court        revoked     Defendant's

supervision and sentenced him to 12 months' imprisonment with no

term of supervision to follow (Docs. 100, 104). According to the
      Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 2 of 8




BOP     website,      Defendant       is      currently      incarcerated        at     USE

Lewisburg in Lewisburg, Pennsylvania, with a projected release

date of October 30, 2020. See BOP Inmate Locator, Federal Bureau

of Prisons, https://www.bop.gov/inmateloc/ (last visited on July

6, 2020).

                                        ANALYSIS


       In Defendant's motion for compassionate release. Defendant

seeks    an   order    from    this     Court    permitting      him     to    serve    the

balance of his sentence under home confinement due to the COVID-


19 pandemic. (Doc. 109 at 3.) Defendant states that he applied

for home confinement with the                warden at the     Federal Correctional


Institution (^'FCI") in Estill, South Carolina on April 1, 2020

but that, to date, he has received no response to his request.

(Id. at 2.) Additionally, Defendant claims that he suffers from

gastrointestinal        hernias,      intermittent          internal    bleeding,       and

intermittent blood clots that could be exacerbated if exposed to

COVID-19. (Id.) In response, the Government opposes Defendant's

request    and   argues    that       Defendant       has   failed     to    exhaust    his

administrative        remedies    and      has   not    provided      evidence    of    any

qualifying       medical      conditions         as     required       under     U.S.S.G.

§ 1B1.13.     (Doc.    110.)     In   his     amended    motion.     Defendant     argues

that    the   Federal      Bureau       of    Prisons       C^BOP")     is     unable   to

adequately monitor and handle the COVID-19 pandemic and requests
     Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 3 of 8




his ^^sentence be reduced to time served and/or he be allowed to

serve the balance on home confinement." (Doc. Ill at 9.)

I.     HOME CONFINEMENT


        Defendant's      motions       must       be    denied.    First,     it     should    be

noted that a request for home confinement under the Coronavirus

Aid,     Relief,      and      Economic       Security        Act       (^^CARES     Act")    is

different      than      a    request       for    sentence        reduction       based     upon

compassionate       release.          Coronavirus         Aid,     Relief,    and     Economic

Security Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281

(2020). Under § 12003(b)(2)                  of the       CARES Act, if the           Attorney

General finds that emergency conditions will materially affect

the functioning of the BOP, the BOP is permitted to ^'lengthen

the maximum amount of time for                    which the       Director is authorized


to place a prisoner in home confinement under the first sentence

of section      3624(c)(2) of title 18, United States Code, as the

Director    determines         appropriate." United                States    v.    Allen,     No.

2:14-cr-024, 2020 WL 2199626, at *1 n.l (S.D. Ga. May 6, 2020).

Thus,    the    BOP      is    utilizing          its    authority       under     18    U.S.C.

§ 3624(c)(2) and 34 U.S.C. § 60541—not the compassionate release

provision      of   18       U.S.C.    § 3582(c)—to          effectuate        the    Attorney

General's      directive       to     the    BOP       regarding    home     confinement       in

connection with the CARES Act. Id. at *1. This Court lacks the

authority      to     order     the     BOP       to    release     a   prisoner        on   home

confinement. See United States v. Calderon, No. 1911445, 2020 WL
      Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 4 of 8




883084, at *1 (11th Cir. Feb. 24, 2020) (explaining that under

34    U.S.C. § 60541(g)(1)(A) the Attorney General ^^may" release

eligible      elderly       offenders,      and    district          court      was   without

jurisdiction to grant relief); see also Allen, No. 2:14-CR-024,

2020    WL    2199626,      at    *1   ("These    statutes          do   not    authorize     a

federal court to order the BOP to release a prisoner."); United

States V. Greene, No. CR 116-056, 2020 WL 3316987, at *1 (S.D.

Ga. June 18, 2020). Thus, to the extent Defendant is seeking an

order       from     this    Court     placing      him        on    home      confinement.

Defendant's motions are DISMISSED.


II.    COMPASSIONATE RELEASE


       Second,       to    the   extent   Defendant       is    seeking        compassionate

release      under    18    U.S.C. § 3582(c)(1)(A), the                  Court finds       that

Defendant's motions must be dismissed. In Defendant's motion and


amended       motion.       Defendant     states         that       he    requested        home

confinement from the warden at Estill FCI. (Doc. 109 at 2; Doc.

Ill    at    14.)    However,      Defendant      does    not       claim    that     he   ever

sought       compassionate        release    before       the       warden.      18    U.S.C.

§ 3582(c)(1)(A) provides that the Court can reduce the term of

imprisonment

       upon motion of the Director of the Bureau of Prisons,
       or upon motion of the defendant after the defendant
       has fully exhausted all administrative rights to
       appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant's behalf or the lapse of 30
        days from the receipt of such a request by the warden
      Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 5 of 8




       of   the   defendant's     facility,         whichever         is    earlier


Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate       release      to     submit      a     written       request        to   the

prison's Warden. At a minimum, the inmate's request must contain

"[t]he extraordinary or compelling circumstances that the inmate

believes warrant consideration;" and                        roposed release plans,

including     where     the    inmate    will     reside,        how    the    inmate       will

support     himself/herself,          and,   if     the    basis        for    the     request

involves    the   inmate's      health,      information         on    where     the    inmate

will receive medical treatment, and how the inmate will pay for

such    treatment." Id. § 571.61(a). In                   this    case.       Defendant      has

not claimed that he sought a reduction in his sentence based on

compassionate release before the BOP—Defendant only states that

he    requested    home   confinement.         As   there        is    no     evidence      that

Defendant has presented his request for compassionate release to

the    warden.     Defendant      has    not      exhausted           his    administrative

remedies    and   the   Court    must    dismiss        Defendant's          motion.    United


States V. Raia, 954 F.3d 594, 597 (3d Cir. 2020); United States

V. McCloskey, No. 4:18-CR-260, 2020 WL 3078332, at *5 (S.D. Ga.

June 9, 2020).

       Moreover,        even     if       Defendant          had            exhausted        his

administrative remedies, he has not provided ^'extraordinary and

compelling reasons" that warrant a reduction in his sentence.
      Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 6 of 8




Under § 3582(c)(1)(A), a court may order a                                         sentence reduction

where    the       court        determines,          upon     consideration              of the factors

set    forth          in   18     U.S.C.         §     3553(a),        that    ^^extraordinary         and

compelling reasons" exist and the defendant does not present a

danger to the safety of any other person or the community. See

U.S.S.G.          §     1B1.13.        In        its     consideration              of    compassionate

release,          the      Court      is    constrained           by    the        applicable       policy

statements            issued     by    the       United       States     Sentencing         Commission.

See    18    U.S.C.         §    3582(c)(1)(A).             The    application            notes   to   the

applicable            policy      statement            list    three        specific       examples     of

extraordinary and compelling reasons to consider a reduction of

sentence under § 3582(c)(1)(A): (1) a serious medical condition;

(2) advanced age; and (3) family circumstances. U.S.S.G § 1B1.13

n.1(A)-(C). A fourth catch-all category provides: "As determined

by the Director of the Bureau of Prisons, there exists in the

defendant's            case     an    extraordinary            and     compelling          reason    other

than,        or       in    combination              with,"       the       aforementioned           three

categories. Id. n.l(D).

        In    this         case.       Defendant         argues        that        he    qualifies     for

compassionate              release         because       ^Vhile        he     is    still    considered

young, he does have some medical issues, his risk of exposure to

COVID-19 is high, [and COVID-19] could still be deadly to him"

and    ^^more         importantly          putting       him      in    home       confinement       helps

reduce       the        risk      as       USP       Lewisburg         by     helping       reduce     the


                                                        6
     Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 7 of 8



population       of inmates." (Doc.             Ill at 19.)         Despite     Defendant's

continued        conflation        of      a      sentence         reduction           due     to


compassionate          release     and      serving          his    sentence          on      home

confinement.       Defendant       appears       to    seek     compassionate          release

related     to     his       medical     conditions.         Specifically,           Defendant

claims      that        he     suffers         from     gastrointestinal               hernias,

intermittent       internal       bleeding,       and    intermittent           blood        clots

that could be exacerbated if exposed to COVID-19. {Doc. Ill at

15.)

       For a medical condition to qualify as an extraordinary and

compelling reason, the condition must ^'substantially diminish[]

the ability of the defendant to provide self-care                                 within the

environment of a correctional facility and [is one] from which

he   or   she    is     not    expected     to    recover."         U.S.S.G.      §     1B1.13,

n.l(A)(ii).       Defendant       presents        no    evidence     that       his    medical

conditions       meet    this    criteria.       The    Court      does   not     agree       with

Defendant's       generalized          argument       that   COVID-19      is     in    and     of

itself     an     extraordinary          and     compelling         reason      to      warrant

compassionate release. See Raia, 954 F.3d at 597 ("[T[he mere

existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify

compassionate          release,    especially          considering        BOP's      statutory

role,     and    its    extensive       professional         efforts      to    curtail        the

virus's     spread.").          Accordingly,           without      additional          medical
   Case 4:08-cr-00089-WTM-BWC Document 114 Filed 07/07/20 Page 8 of 8




evidence, the Court would deny Defendant's motions on the merits

as well.


                              CONCLUSION


     Accordingly, based on the foregoing, Defendant's Motion for

Compassionate   Release    (Doc.     109)     and   Amended   Motion    for

Compassionate Release and Motion for Reduction in Sentence (Doc.

Ill) are DISMISSED.

     so ORDERED this   /    day of July 2020.




                                   WILLIAM T. MOORE,
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT   OF GEORGIA
